384 U.S. 28 (1966)
HOLT ET AL.
v.
ALLEGHANY CORP. ET AL.
No. 131.
Supreme Court of United States.
Argued March 21, 1966.
Decided April 18, 1966.[*]
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Stuart N. Updike argued the cause for petitioners in both cases. With him on the briefs were Lee W. Meyer, Ronald S. Daniels and Richard J. Barnes.
Mark F. Hughes and Walter R. Mansfield argued the cause for respondents in both cases. With Mr. Hughes on the brief for respondent Alleghany Corp. were Allan F. Conwill and Vincent R. FitzPatrick. With Mr. Mansfield on the briefs for respondent Allan P. Kirby were Eugene v. Rostow and Breck P. McAllister; for respondent Fred M. Kirby were John E. Tobin and Ben Vinar; and for respondent Ireland were Eugene v. Rostow and John J. McCann.
Simon v. Haberman filed a brief for Randolph Phillips in No. 132, as amicus curiae, urging reversal.
PER CURIAM.
The writs of certiorari are dismissed as improvidently granted.
MR. JUSTICE BLACK dissents from dismissal of the writs and would reverse the judgments of the Court of Appeals and district courts substantially for the reasons stated in Judge Friendly's dissent in the Court of Appeals, 333 F.2d 327, 338.
*29 MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent from the dismissal of the writs, believing that these cases having been taken for review should be adjudicated on the merits.
MR. JUSTICE DOUGLAS and MR. JUSTICE FORTAS took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 132, Holt et al. v. Kirby et al., also on certiorari to the same court.